Title: To George Washington from Brigadier General James Potter, 8 November 1777
From: Potter, James
To: Washington, George



Sir
[8 November 1777]

I Receved your excelancys favour of yesterday leat Last evining ocasioned by my being leat on the enemys lins, there is nothing pertecquler that I see in my power to do heare, could I Beleve that my Troops were fit to storm Brestworks I wold have actacted the Island before this time But Common prudance considring who I command has for bid it—altho I flater myself I have not the worst of men I have Sent all my Baggage Six mills Back of where I am encamped and there unloaded all my waggans and ordered carridges to be maid for the waggans to move the stones from the Brandewine Mills and Sent off one Hundred 

men for that purpose at present the men under my command are mutch scatered on difrent Commands as the lines I have Ocqupeyd are from Vanderings on the Schulkill to Grubs on the Dalawer I Keep a Picquit at Booms Dam of one Captn 2 Subs. 3 Sajants 50 men one at the Brest Works of 12 men one at Grays ferrey of 30 men one at the middle ferrey of 100 men one at the uper ferrey 25 men up by Vanderings a Reconoitring party under Major Miller all these parties has a shutable numeb. of officers I have all ways a number of other partys on difrent Command I mount a gaurd in and about Camp of 100 men and Officers to command them as Soon as it is in my power to callect in these men I will order as maney as is over six Hundred privats to Join the Camp at Head Quarters agreeable to your orders there is one Battn times out yesterday and two more tomorrow and when there times is out they will go the Militia under Col. Crawford Came to me at Night and went off in the morning I Requested that the might assist in Moving the mill stons, Col. Crawford thougt the wold not and we did not ask them, as for Breaking the Banks there is Enuf of that sort of works dun alredey the have found out an easer way of Bringing there provision the unload at Joneses warff about 100 yarrds from Eagle Creek and careys it up the Creek to Giers warff, thence to Mingas Creek and in to the Schullkill at Everleys the floting Batty the Bult at Everleys Sunk in the lancing the enemy has Carried down a Great number of fagats to the point whither for the purpose of Defence or for to Make Bridges I cant say, when I send the Troops away I must draw back, and work on a smaller Scale. I am with Great Esteem your Excelanceys Most Obedant Humble Servant

Ja’s Potter


P.S. James Gray son of Mr Gorge Gray came out of Town yesterday who says it is Reported in town that a Bot load of Hessens was latly sunk amounting too 60 men oCasioned by a Cannon Ball Going throo the Boat, there was a number more drounded on Provance Island in the flud.

